Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered June 26, 2002, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
No sanction was imposed on the prosecution for its failure to preserve the recording of a police radio transmission that contained a description of the robber. Under the facts of this case, there is no reasonable possibility that the nondisclosure “materially contributed to the result of the trial” (CPL 240.75; see People v Johnson, 301 AD2d 462, 463 [2003]; People v Sorbello, 285 AD2d 88 [2001]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Santucci, J.P., Krausman, Schmidt and Rivera, JJ., concur.